DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 (and especially claims 13, 14, 16 and 17) of U.S. Patent No. 8,542,451 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘451 patent claims an obvious variation of the current invention.
Claim 13 of the ‘451 patent recites:
13. A vehicular camera, comprising a lens including a lens barrel holding optical components therein; an imager for receiving images from the lens; a printed circuit board (PCB) for mounting the imager; a lens holder for mounting the lens barrel, the lens holder including a feature for guiding the lens barrel transversely relative to the imager; set screws for mounting the PCB to the lens holder; and means in combination with the set screws to hold the axial position of the PCB and imager relative to the lens; wherein the lens barrel is bonded to the lens holder by a cured adhesive, wherein the adhesive is initially curable in an initial curing process that comprises exposure to UV light, and wherein the initially-cured adhesive is further curable to a further cured strength in a secondary curing process; wherein the adhesive is initially cured via the initial curing process after the lens is brought into focus with the imager and is optically center-aligned therewith; wherein the initially-cured adhesive, as cured via the initial curing process, is sufficiently strong to initially hold the lens barrel relative to the lens holder with the lens optically center-aligned with the imager; wherein, after the initial curing process, the camera is moved to the secondary curing process; wherein, when further cured via the secondary curing process, the further-cured adhesive is sufficiently strong to hold the lens barrel relative to the lens holder for use of the camera in a vehicle; and wherein the adhesive comprises an epoxy-amine adhesive.

Claim 14 of the ‘451 patent recites:
14. A vehicular camera, comprising a first camera housing having an integrated barrel portion for holding optical components; optical components mounted in the barrel portion so as to form a lens; an imager for receiving images from the lens; a printed circuit board (PCB) for mounting the imager; and a second camera housing to which the PCB is mounted, the first and second camera housings in combination encasing the imager and PCB; wherein the first camera housing is bonded to the second camera housing by a cured adhesive, wherein the adhesive is initially curable in an initial curing process that comprises exposure to UV light, and wherein the initially-cured adhesive is further curable to a further cured strength in a secondary curing process; wherein the adhesive is initially cured via the initial curing process after the lens is brought into focus with the image sensor and is optically center-aligned therewith; wherein the initially-cured adhesive, as cured via the initial curing process, is sufficiently strong to initially hold the first camera housing relative to the second camera housing with the lens optically center-aligned with the image sensor; wherein, after the initial curing process, the camera is moved to the secondary curing process; wherein, when further cured via the secondary curing process, the further-cured adhesive is sufficiently strong to hold the first camera housing relative to the second camera housing for use of the camera in a vehicle; and wherein the adhesive comprises an epoxy-amine adhesive.

Claim 16 of the ‘451 patent recites:
16. A vehicular camera, comprising: a camera housing having an integrated barrel portion for holding optical components; optical components mounted in the barrel portion so as to form a lens; an imager for receiving images from the lens; a printed circuit board (PCB) for mounting the imager; and wherein the PCB is bonded to the camera housing by a cured adhesive, wherein the adhesive is initially curable in an initial curing process that comprises exposure to UV light, and wherein the initially-cured adhesive is further curable to a further cured strength in a secondary curing process; wherein the adhesive is initially cured via the initial curing process after the lens is brought into focus with the imager and is optically center-aligned therewith; wherein the initially-cured adhesive, as cured via the initial curing process, is sufficiently strong to initially hold the PCB relative to the camera housing with the lens optically center-aligned with the imager; wherein, after the initial curing process, the camera is moved to the secondary curing process; wherein, when further cured via the secondary curing process, the further-cured adhesive is sufficiently strong to hold the PCB relative to the camera housing for use of the camera in a vehicle; and wherein the adhesive comprises an epoxy-amine adhesive.

Claim 17 of the ‘451 patent recites:
17. A vehicular camera, comprising: a lens including a lens barrel holding optical components therein; an imager for receiving images from the lens; and a printed circuit board (PCB) for mounting the imager; wherein the lens barrel is directly bonded to the imager by a transparent adhesive fixing the lens barrel to at least one of the imager and the PCB, the adhesive being cured only after the position of lens barrel relative to the imager is set to bring the lens in focus and optically center-aligned with the imager; wherein the adhesive is initially curable in an initial curing process that comprises exposure to UV light, and wherein the initially-cured adhesive is further curable to a further cured strength in a secondary curing process; wherein the adhesive is initially cured via the initial curing process after the lens is brought into focus with the imager and is optically center-aligned therewith; wherein the initially-cured adhesive, as cured via the initial curing process, is sufficiently strong to initially hold the lens barrel relative to the at least one of the imager and the PCB with the lens optically center-aligned with the imager; wherein, after the initial curing process, the camera is moved to the secondary curing process; wherein, when further cured via the secondary curing process, the further-cured adhesive is sufficiently strong to hold the lens barrel relative to the at least one of the imager and the PCB for use of the camera in a vehicle; and wherein the adhesive comprises an epoxy-amine adhesive.

These claims are obvious variants of claim 1, 44, and 75 of the instant application.  Numerous overlapping and obvious variants of the elements are present in the independent claims of the ‘451 patent (and especially in claims 13, 14, 16 and 17), including the elements of a vehicular camera, a lens comprising optical elements, a lens barrel, a printed circuit board, imager (i.e., imaging array), cured adhesive bonding the lens barrel to the lens holder, which is an adhesive that is cured to multiple levels and permits aligning during the curing.  See especially the bolded structural elements in claim 13 above, which are repeated in claims 14, 16 and 17.
Some of the additional limitations in instant independent claims 1, 44, and 75 such as those directed to the exposure of the adhesive and the aligning of the components during assembly, as well as the limitations in dependent claims 2, 8-43, 45, 50-74, 76 and 79-96 are considered to be product by process limitations that create the same or an obvious variation of the product as that patented in the ‘451 patent.
It also should be noted that a number of the instant claimed features in the dependent claims are also claimed in the claims of the ‘451 patent.  For example, instant claims 3-7, 46-49, and 77-78 and  are directed to fastener structures, which correspond for example to the “set screws” used in claim 13.

Claims 1-96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 (and especially claims 1, 14, 17, and 21) of U.S. Patent No. 9,338,334 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘334 patent claims an obvious variation of the current invention.
Claim 1 of the ‘334 patent recites:
1. A vehicular camera suitable for use on a vehicle, said vehicular camera comprising: a lens assembly comprising a lens barrel and an attaching portion, said lens barrel including lens optics comprising a plurality of optical elements; a front camera housing having an imager disposed thereat; said front camera housing comprising a cylindrical opening; wherein said lens barrel is partially received in said cylindrical opening of said front camera housing; a printed circuit board attached at said front camera housing; wherein said imager is disposed on said printed circuit board; wherein, with an adhesive disposed in its uncured state between said attaching portion of said lens assembly and said front camera housing, said lens assembly is adjusted relative to said front camera housing to achieve optical center-alignment and focusing of said lens optics relative to said imager; wherein optical center-alignment and focusing of said lens optics relative to said imager is achieved via a multi-axis positioning device; wherein the adhesive is initially curable from its uncured state to an initially-cured state in an initial radiation curing process that comprises exposure to UV light for a first time period, and wherein the adhesive is further curable from the initially-cured state to a further more cured state in a secondary curing process undertaken for a second time period; wherein said second time period is longer than said first time period; wherein the adhesive is initially cured from its uncured state to the initially-cured state via the initial radiation curing process after said lens optics is brought into focus with said imager and is optically center-aligned therewith; wherein the adhesive, as cured to the initially-cured state via the initial radiation curing process, (i) attaches said lens assembly to said front camera housing and (ii) holds said lens optics optically center-aligned and in focus with said imager; wherein, after the initial radiation curing process is completed, said lens assembly, adhesively attached to said front camera housing, is moved to the secondary curing process to further cure the adhesive to the further more cured state; and wherein, when more cured via the secondary curing process, the adhesive, in the further more cured state, maintains focus and optical center-alignment of said lens optics with said imager for use of said vehicular camera on a vehicle.

Claim 14 of the ‘334 patent recites:
14. A vehicular camera suitable for use on a vehicle, said vehicular camera comprising: a lens assembly comprising a lens barrel and an attaching portion, said lens barrel including lens optics comprising a plurality of optical elements; a front camera housing having an imager disposed thereat; said front camera housing comprising a cylindrical opening; wherein said lens barrel is partially received in said cylindrical opening of said front camera housing; a printed circuit board attached at said front camera housing; wherein said imager is disposed on said printed circuit board; wherein, with an adhesive disposed in its uncured state between said attaching portion of said lens assembly and said front camera housing, said lens assembly is adjusted relative to said front camera housing to achieve optical center-alignment and focusing of said lens optics relative to said imager; wherein optical center-alignment and focusing of said lens optics relative to said imager is achieved via a multi-axis positioning device; wherein the adhesive is initially curable from its uncured state to an initially-cured state in an initial radiation curing process that comprises exposure to UV light for a first time period, and wherein the adhesive is further curable from the initially-cured state to a further more cured state in a secondary curing process undertaken for a second time period; wherein said second time period is longer than said first time period; wherein the adhesive is initially cured from its uncured state to the initially-cured state via the initial radiation curing process after said lens optics is brought into focus with said imager and is optically center-aligned therewith; wherein the adhesive, as cured to the initially-cured state via the initial radiation curing process, (i) attaches said lens assembly to said front camera housing and (ii) holds said lens optics optically center-aligned and in focus with said imager; wherein, after the initial radiation curing process is completed, said lens assembly that is adhesively attached to said front camera housing is moved to the secondary curing process to further cure the adhesive to the further more cured state; wherein, when more cured via the secondary curing process, the adhesive, in the further more cured state, maintains focus and optical center-alignment of said lens optics with said imager for use of said vehicular camera on a vehicle; and wherein at least one of (i) optical center-alignment and focusing of said lens optics relative to said imager is achieved robotically, (ii) the adhesive, as disposed in its uncured state between said attaching portion of said lens assembly and said front camera housing, has a thickness of up to approximately 0.75 mm and (iii) when the adhesive is cured, a gap exists between the end of said lens optics and said imager.

Claim 17 of the ‘334 patent recites:
17. A vehicular camera suitable for use on a vehicle, said vehicular camera comprising: a lens assembly comprising a lens barrel and an attaching portion, said lens barrel including lens optics comprising a plurality of optical elements; a front camera housing having an imager disposed thereat; said front camera housing comprising a cylindrical opening; wherein said lens barrel is partially received in said cylindrical opening of said front camera housing; a printed circuit board attached at said front camera housing; wherein said imager is disposed on said printed circuit board; wherein, with an adhesive disposed in its uncured state between said attaching portion of said lens assembly and said front camera housing, said lens assembly is adjusted relative to said front camera housing to achieve optical center-alignment and focusing of said lens optics relative to said imager; wherein optical center-alignment and focusing of said lens optics relative to said imager is achieved via a multi-axis positioning device; wherein the adhesive is initially curable from its uncured state to an initially-cured state in an initial radiation curing process that comprises exposure to UV light for a first time period, and wherein the adhesive is further curable from the initially-cured state to a further more cured state in a secondary curing process undertaken for a second time period; wherein said second time period is longer than said first time period; wherein the adhesive is initially cured from its uncured state to the initially-cured state via the initial radiation curing process after said lens optics is brought into focus with said imager and is optically center-aligned therewith; wherein the adhesive, as cured to the initially-cured state via the initial radiation curing process, (i) attaches said lens assembly to said front camera housing and (ii) holds said lens optics optically center-aligned and in focus with said imager; wherein, after the initial radiation curing process is completed, said lens assembly that is adhesively attached to said front camera housing is moved to the secondary curing process to further cure the adhesive to the further more cured state; wherein, when more cured via the secondary curing process, the adhesive, in the further more cured state, maintains focus and optical center-alignment of said lens optics with said imager for use of said vehicular camera on a vehicle; wherein optical center-alignment and focusing of said lens optics relative to said imager is achieved robotically; and wherein, when the adhesive is in the initially-cured state, a gap exists between the end of said lens optics and said imager.

Claim 21 of the ‘334 patent recites:
21. A vehicular camera suitable for use on a vehicle, said vehicular camera comprising: a lens assembly comprising a lens barrel and an attaching portion, said lens barrel including lens optics comprising a plurality of optical elements; a front camera housing having an imager disposed thereat; said front camera housing comprising a cylindrical opening; wherein said lens barrel is partially received in said cylindrical opening of said front camera housing; a printed circuit board attached at said front camera housing; wherein said imager is disposed on said printed circuit board; wherein, with an adhesive disposed in its uncured state between said attaching portion of said lens assembly and said front camera housing, said lens assembly is adjusted relative to said front camera housing to achieve optical center-alignment and focusing of said lens optics relative to said imager; wherein optical center-alignment and focusing of said lens optics relative to said imager is achieved via a multi-axis positioning device; wherein the adhesive is initially curable from its uncured state to an initially-cured state in an initial radiation curing process that comprises exposure to UV light for a first time period, and wherein the adhesive is further curable from the initially-cured state to a further more cured state in a secondary curing process undertaken for a second time period; wherein said second time period is longer than said first time period; wherein the adhesive is initially cured from its uncured state to the initially-cured state via the initial radiation curing process after said lens optics is brought into focus with said imager and is optically center-aligned therewith; wherein the adhesive, as cured to the initially-cured state via the initial radiation curing process, (i) attaches said lens assembly to said front camera housing and (ii) holds said lens optics optically center-aligned and in focus with said imager; wherein, after the initial radiation curing process is completed, said lens assembly that is adhesively attached to said front camera housing is moved to the secondary curing process to further cure the adhesive to the further more cured state; wherein, when more cured via the secondary curing process, the adhesive, in the further more cured state, maintains focus and optical center-alignment of said lens optics with said imager for use of said vehicular camera on a vehicle; wherein an annular surface of said attaching portion of said lens assembly opposes an annular surface of said front camera housing when said lens barrel is partially received in said cylindrical opening of said front camera housing, and wherein the adhesive is disposed between (i) said annular surface of said attaching portion of said lens assembly and (ii) said annular surface of said front camera housing; and wherein, when the adhesive is in the initially-cured state, a gap exists between the end of said lens optics and said imager and wherein the gap is devoid of the adhesive.

These claims are obvious variants of claim 1, 44, and 75 of the instant application.  Numerous overlapping and obvious variants of the elements are present in the independent claims of the ‘334 patent (and especially in claims 1, 14, 17 and 21), including the elements of a vehicular camera, a lens comprising optical elements, a lens barrel, a printed circuit board, imager (i.e., imaging array), cured adhesive bonding the lens barrel to the lens holder, which is an adhesive that is cured to multiple levels and permits aligning during the curing.  See especially the bolded structural elements in claim 1 above, which are repeated in claims 14, 17 and 21.
Some of the additional limitations in instant independent claims 1, 44, and 75 such as those directed to the exposure of the adhesive and the aligning of the components during assembly, as well as the limitations in dependent claims 2, 8-43, 45, 50-74, 76 and 79-96 are considered to be product by process limitations that create the same or an obvious variation of the product as that patented in the ‘334 patent.
It also should be noted that a number of the instant claimed features in the dependent claims are also obvious in view the claims of the ‘334 patent.  For example, instant claims 3-7, 46-49, and 77-78 and  are directed to fastener structures, which are obvious alternatives to the adhesive materials in the ‘334 patent.

Claims 1-96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 23, 29, 35, 44, and 52 (and especially claims 16, 23, 29, 35, 44, 52) of U.S. Patent No. 10,270,949 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘949 patent claims an obvious variation of the current invention.
Claim 1 of the ‘949 patent recites:
1. A process for providing a vehicular camera suitable for vehicular use, said process comprising: providing a front camera housing having a cylindrical receiving portion; providing a lens assembly comprising a cylindrical barrel portion; said lens assembly including lens optics; inserting said cylindrical barrel portion of said lens assembly at least partially into said cylindrical receiving portion of said front camera housing; securing said cylindrical barrel portion of said lens assembly at said cylindrical receiving portion of said front camera housing; providing a printed circuit board having a first side and a second side opposite the first side, wherein said printed circuit board comprises electronic circuitry at least on the first side of said printed circuit board, and wherein the electronic circuitry of said printed circuit board comprises an imager having an outer surface and an inner surface, and wherein the inner surface of said imager is mounted at the first side of said printed circuit board; disposing an adhesive in its uncured state at said front camera housing and/or at said printed circuit board, wherein disposing the adhesive in its uncured state comprises disposing the adhesive in its uncured state at said front camera housing and/or said printed circuit board laterally outboard of said imager; after disposing the adhesive in its uncured state at said front camera housing and/or at said printed circuit board, and with the adhesive in its uncured state between and contacting said front camera housing and said printed circuit board, adjusting said front camera housing and said printed circuit board relative to each other to achieve optical center-alignment and focusing of said lens optics relative to said imager; wherein the lens optics comprise a lens having an inner surface that directly opposes the outer surface of said imager when the adhesive is disposed in its uncured state between and contacting said front camera housing and said printed circuit board; wherein, with the adhesive disposed in its uncured state between and contacting said front camera housing and said printed circuit board, an air gap exists between the inner surface of the lens of said lens optics and the outer surface of said imager; wherein optical center-alignment and focusing of said lens optics relative to said imager is achieved via a multi-axis positioning device that is operable to adjust said lens optics relative to said imager in x, y and z directions and in two orthogonal rotations; initially curing the adhesive from its uncured state to an initially-cured state in an initial radiation curing process that comprises exposure to UV light for a first time period; further curing the adhesive from the initially-cured state to a further more cured state in a secondary curing process undertaken for a second time period; wherein said second time period is longer than said first time period; wherein the adhesive is initially cured from its uncured state to the initially-cured state via the initial radiation curing process after said lens optics is brought into focus with said imager and is optically center-aligned therewith; wherein the adhesive, as cured to the initially-cured state via the initial radiation curing process, (i) attaches said printed circuit board to said front camera housing and (ii) holds said lens optics optically center-aligned and in focus with said imager; after the initial radiation curing process is completed, moving said front camera housing, with said printed circuit board adhesively attached thereto, to the secondary curing process and further curing the adhesive to the further more cured state; wherein the air gap between the inner surface of the lens of said lens optics and the outer surface of said imager remains devoid of the adhesive in its further more cured state; and wherein, with said printed circuit board attached to said front camera housing by the adhesive in the further cured state, at least a minimum strength of bond exists between said printed circuit board and said front camera housing after being exposed to a temperature of approximately 85 degrees Celsius and a humidity of approximately 85% for 1000 hours.

Additionally, dependent claim 16 recites:

16. A vehicular camera provided in accordance with the process of claim 1.

Claim 17 of the ‘949 patent recites:
17. A process for providing a vehicular camera suitable for vehicular use, said process comprising: providing a front camera housing having a cylindrical receiving portion; providing a lens assembly comprising a cylindrical barrel portion; said lens assembly including lens optics; inserting said cylindrical barrel portion of said lens assembly at least partially into said cylindrical receiving portion of said front camera housing; securing said cylindrical barrel portion of said lens assembly at said cylindrical receiving portion of said front camera housing; providing a printed circuit board having a first side and a second side opposite the first side, wherein said printed circuit board comprises electronic circuitry at least on the first side of said printed circuit board, and wherein the electronic circuitry of said printed circuit board comprises an imager having an outer surface and an inner surface, and wherein the inner surface of said imager is mounted at the first side of said printed circuit board; disposing an adhesive in its uncured state at said front camera housing and/or said printed circuit board, wherein disposing the adhesive in its uncured state comprises disposing the adhesive in its uncured state at said front camera housing and/or said printed circuit board laterally outboard of said imager; after disposing the adhesive in its uncured state at said front camera housing and/or said printed circuit board, and with the adhesive in its uncured state between and contacting said front camera housing and said printed circuit board, adjusting said front camera housing and said printed circuit board relative to each other to achieve optical center-alignment and focusing of said lens optics relative to said imager; wherein the lens optics comprise a lens having an inner surface that directly opposes the outer surface of said imager when the adhesive is disposed in its uncured state between and contacting said front camera housing and said printed circuit board; wherein, with the adhesive disposed in its uncured state between and contacting said front camera housing and said printed circuit board, an air gap exists between the inner surface of the lens of said lens optics and the outer surface of said imager; wherein optical center-alignment and focusing of said lens optics relative to said imager is achieved via a multi-axis positioning device that is operable to adjust said lens optics relative to said imager in x, y and z directions and in two orthogonal rotations; initially curing the adhesive from its uncured state to an initially-cured state in an initial radiation curing process that comprises exposure to UV light for a first time period; further curing the adhesive from the initially-cured state to a further more cured state in a secondary curing process undertaken for a second time period; wherein said second time period is longer than said first time period; wherein the adhesive is initially cured from its uncured state to the initially-cured state via the initial radiation curing process after said lens optics is brought into focus with said imager and is optically center-aligned therewith; wherein the adhesive, as cured to the initially-cured state via the initial radiation curing process, (i) attaches said printed circuit board to said front camera housing and (ii) holds said lens optics optically center-aligned and in focus with said imager; after the initial radiation curing process is completed, moving said front camera housing, with said printed circuit board adhesively attached thereto, to the secondary curing process and further curing the adhesive to the further more cured state; wherein the air gap between the inner surface of the lens of said lens optics and the outer surface of said imager remains devoid of the adhesive in its further more cured state; wherein at least one of (i) said multi-axis positioning device comprises a multi-axis robot and said optical center-alignment and focusing of said lens optics relative to said imager is achieved robotically or (ii) the adhesive, as disposed in its uncured state between said printed circuit board and said front camera housing, has a thickness of up to approximately 0.75 mm; and wherein, with said printed circuit board attached to said front camera housing by the adhesive in the further cured state, at least a minimum strength of bond exists between said printed circuit board and said front camera housing after being exposed to a temperature of approximately 85 degrees Celsius and a humidity of approximately 85% for 1000 hours.

Additionally, dependent claim 23 recites:
23. A vehicular camera provided in accordance with the process of claim 17.
Claim 25 of the ‘949 patent recites:
25. A process for providing a vehicular camera suitable for vehicular use, said process comprising: providing a front camera housing having a cylindrical receiving portion; providing a lens assembly comprising a cylindrical barrel portion; said lens assembly including lens optics; inserting said cylindrical barrel portion of said lens assembly at least partially into said cylindrical receiving portion of said front camera housing; securing said cylindrical barrel portion of said lens assembly at said cylindrical receiving portion of said front camera housing; providing a printed circuit board having a first side and a second side opposite the first side, wherein said printed circuit board comprises electronic circuitry at least on the first side of said printed circuit board, and wherein the electronic circuitry of said printed circuit board comprises an imager having an outer surface and an inner surface, and wherein the inner surface of said imager is mounted at the first side of said printed circuit board; disposing an adhesive in its uncured state at said front camera housing and/or said printed circuit board, wherein disposing the adhesive in its uncured state comprises disposing the adhesive in its uncured state at said front camera housing and/or said printed circuit board laterally outboard of said imager; after disposing the adhesive in its uncured state at said front camera housing and/or said printed circuit board, and with the adhesive in its uncured state between and contacting said front camera housing and said printed circuit board, adjusting said front camera housing and said printed circuit board relative to each other to achieve optical center-alignment and focusing of said lens optics relative to said imager; wherein the lens optics comprise a lens having an inner surface that directly opposes the outer surface of said imager when the adhesive is disposed in its uncured state between and contacting said front camera housing and said printed circuit board; wherein, with the adhesive disposed in its uncured state between and contacting said front camera housing and said printed circuit board, an air gap exists between the inner surface of the lens of said lens optics and the outer surface of said imager; wherein optical center-alignment and focusing of said lens optics relative to said imager is achieved via a multi-axis positioning device that is operable to adjust said lens optics relative to said imager in x, y and z directions and in two orthogonal rotations; initially curing the adhesive from its uncured state to an initially-cured state in an initial radiation curing process that comprises exposure to UV light for a first time period; further curing the adhesive from the initially-cured state to a further more cured state in a secondary curing process undertaken for a second time period; wherein said first time period is seven seconds or less; wherein said second time period is longer than said first time period; wherein the adhesive is initially cured from its uncured state to the initially-cured state via the initial radiation curing process after said lens optics is brought into focus with said imager and is optically center-aligned therewith; wherein the adhesive, as cured to the initially-cured state via the initial radiation curing process, (i) attaches said printed circuit board to said front camera housing and (ii) holds said lens optics optically center-aligned and in focus with said imager; after the initial radiation curing process is completed, moving said front camera housing, with said printed circuit board adhesively attached thereto, to the secondary curing process and further curing the adhesive to the further more cured state; wherein the air gap between the inner surface of the lens of said lens optics and the outer surface of said imager remains devoid of the adhesive in its further more cured state; wherein said multi-axis positioning device comprises a multi-axis robot and wherein optical center-alignment and focusing of said lens optics relative to said imager is achieved robotically; and wherein, with said printed circuit board attached to said front camera housing by the adhesive in the further cured state, at least a minimum strength of bond exists between said printed circuit board and said front camera housing after being exposed to a temperature of approximately 85 degrees Celsius and a humidity of approximately 85% for 1000 hours.

Additionally, dependent claim 29 recites:
29. A vehicular camera provided in accordance with the process of claim 25.
Claim 30 of the ‘949 patent recites:
30. A process for providing a vehicular camera suitable for vehicular use, said process comprising: providing a front camera housing having a cylindrical receiving portion; providing a lens assembly comprising a cylindrical barrel portion; said lens assembly including lens optics; said cylindrical receiving portion of said front camera housing comprising a cylindrical opening; inserting said cylindrical barrel portion of said lens assembly at least partially into the cylindrical opening of said cylindrical receiving portion of said front camera housing; securing said cylindrical barrel portion of said lens assembly at said cylindrical receiving portion of said front camera housing; providing a printed circuit board having a first side and a second side opposite the first side, wherein said printed circuit board comprises electronic circuitry at least on the first side of said printed circuit board, and wherein the electronic circuitry of said printed circuit board comprises an imager having an outer surface and an inner surface, and wherein the inner surface of said imager is mounted at the first side of said printed circuit board; disposing an adhesive in its uncured state at said printed circuit board and/or said front camera housing, wherein disposing the adhesive in its uncured state comprises disposing the adhesive in its uncured state at said front camera housing and/or said printed circuit board laterally outboard of said imager; after disposing the adhesive in its uncured state at said printed circuit board and/or said front camera housing, and with the adhesive in its uncured state between and contacting said printed circuit board and said front camera housing, adjusting said lens assembly relative to said front camera housing to achieve optical center-alignment and focusing of said lens optics relative to said imager; wherein the lens optics comprise a lens having an inner surface that directly opposes the outer surface of said imager when the adhesive is disposed in its uncured state between and contacting said front camera housing and said printed circuit board; wherein, with the adhesive disposed in its uncured state between and contacting said front camera housing and said printed circuit board, an air gap exists between the inner surface of the lens of said lens optics and the outer surface of said imager; wherein optical center-alignment and focusing of said lens optics relative to said imager is achieved via a multi-axis positioning device that is operable to adjust said lens optics relative to said imager in x, y and z directions and in two orthogonal rotations; initially curing the adhesive from its uncured state to an initially-cured state in an initial radiation curing process that comprises exposure to UV light for a first time period; further curing the adhesive from the initially-cured state to a further more cured state in a secondary curing process undertaken for a second time period; wherein said second time period is longer than said first time period; wherein the adhesive is initially cured from its uncured state to the initially-cured state via the initial radiation curing process after said lens optics is brought into focus with said imager and is optically center-aligned therewith; wherein the adhesive, as cured to the initially-cured state via the initial radiation curing process, (i) attaches said printed circuit board to said front camera housing and (ii) holds said lens optics optically center-aligned and in focus with said imager; after the initial radiation curing process is completed, moving said front camera housing, with said printed circuit board adhesively attached thereto, to the secondary curing process and further curing the adhesive to the further more cured state; wherein the air gap between the inner surface of the lens of said lens optics and the outer surface of said imager remains devoid of the adhesive in its further more cured state; wherein, when more cured via the secondary curing process, the adhesive, in the further more cured state, maintains focus and optical center-alignment of said lens optics with said imager for use of said vehicular camera on a vehicle; and wherein, with said printed circuit board attached to said front camera housing by the adhesive in the further cured state, at least a minimum strength of bond exists between said printed circuit board and said front camera housing after being exposed to a temperature of approximately 85 degrees Celsius and a humidity of approximately 85% for 1000 hours.

Additionally, dependent claim 29 recites:
35. A vehicular camera provided in accordance with the process of claim 30.
Claim 36 of the ‘949 patent recites:
36. A process for providing a vehicular camera suitable for vehicular use, said process comprising: providing a front camera housing having a cylindrical receiving portion; providing a lens assembly comprising a cylindrical barrel portion; said lens assembly including lens optics; inserting said cylindrical barrel portion of said lens assembly at least partially into said cylindrical receiving portion of said front camera housing; securing said cylindrical barrel portion of said lens assembly at said cylindrical receiving portion of said front camera housing; providing a printed circuit board having a first side and a second side opposite the first side, wherein said printed circuit board comprises electronic circuitry at least on the first side of said printed circuit board, and wherein the electronic circuitry of said printed circuit board comprises an imager having an outer surface and an inner surface, and wherein the inner surface of said imager is mounted at the first side of said printed circuit board; disposing an adhesive in its uncured state at said front camera housing and/or said printed circuit board, wherein disposing the adhesive in its uncured state comprises disposing the adhesive in its uncured state at said front camera housing and/or said printed circuit board laterally outboard of said imager; after disposing the adhesive in its uncured state at said front camera housing and/or said printed circuit board, and with the adhesive in its uncured state between and contacting said front camera housing and said printed circuit board, adjusting said front camera housing and said printed circuit board relative to each other to achieve optical center-alignment and focusing of said lens optics relative to said imager; wherein the lens optics comprise a lens having an inner surface that directly opposes the outer surface of said imager when the adhesive is disposed in its uncured state between and contacting said front camera housing and said printed circuit board; wherein, with the adhesive disposed in its uncured state between and contacting said front camera housing and said printed circuit board, an air gap exists between the inner surface of the lens of said lens optics and the outer surface of said imager; wherein optical center-alignment and focusing of said lens optics relative to said imager is achieved via a multi-axis positioning device that is operable to adjust said lens optics relative to said imager in x, y and z directions and in two orthogonal rotations; initially curing the adhesive from its uncured state to an initially-cured state in an initial radiation curing process that comprises exposure to UV light for a first time period; further curing the adhesive from the initially-cured state to a further more cured state in a secondary curing process undertaken for a second time period; wherein said second time period is longer than said first time period; wherein the adhesive is initially cured from its uncured state to the initially-cured state via the initial radiation curing process after said lens optics is brought into focus with said imager and is optically center-aligned therewith; wherein the adhesive, as cured to the initially-cured state via the initial radiation curing process, (i) attaches said printed circuit board to said front camera housing and (ii) holds said lens optics optically center-aligned and in focus with said imager; after the initial radiation curing process is completed, moving said front camera housing, with said printed circuit board adhesively attached thereto, to the secondary curing process and further curing the adhesive to the further more cured state; wherein the air gap between the inner surface of the lens of said lens optics and the outer surface of said imager remains devoid of the adhesive in its further more cured state; joining a rear camera housing to said front camera housing to substantially encase said printed circuit board; wherein said rear camera housing is joined to said front camera housing via at least one of (i) ultrasonic welding, (ii) adhesive and (iii) press fitting; and wherein, with said printed circuit board attached to said front camera housing by the adhesive in the further cured state, at least a minimum strength of bond exists between said printed circuit board and said front camera housing after being exposed to a temperature of approximately 85 degrees Celsius and a humidity of approximately 85% for 1000 hours.

Additionally, dependent claim 44 recites:
44. A vehicular camera provided in accordance with the process of claim 36.
Claim 36 of the ‘949 patent recites:
45. A process for providing a vehicular camera suitable for vehicular use, said process comprising: providing a front camera housing having a cylindrical receiving portion; providing a lens assembly comprising a cylindrical barrel portion; said lens assembly including lens optics; inserting said cylindrical barrel portion of said lens assembly at least partially into said cylindrical receiving portion of said front camera housing; wherein said lens optics comprises a plurality of optical elements, and wherein said cylindrical receiving portion of said front camera housing comprises a cylindrical opening and wherein said cylindrical barrel portion is at least partially received in said cylindrical opening of said cylindrical receiving portion of said front camera housing; providing a printed circuit board having a first side and a second side opposite the first side, wherein said printed circuit board comprises electronic circuitry at least on the first side of said printed circuit board, and wherein the electronic circuitry of said printed circuit board comprises an imager having an outer surface and an inner surface, and wherein the inner surface of said imager is mounted at the first side of said printed circuit board; attaching said printed circuit board to said front camera housing; disposing an adhesive in its uncured state at said cylindrical receiving portion of said front camera housing and/or a portion of said cylindrical barrel portion of said lens assembly; after disposing the adhesive in its uncured state at said cylindrical receiving portion of said front camera housing and/or said portion of said cylindrical barrel portion of said lens assembly, and with the adhesive in its uncured state between and contacting said cylindrical receiving portion of said front camera housing and said portion of said cylindrical barrel portion of said lens assembly, adjusting said front camera housing and said lens assembly relative to each other to achieve optical center-alignment and focusing of said lens optics relative to said imager; wherein the lens optics comprise a lens having an inner surface that directly opposes the outer surface of said imager when the adhesive is disposed in its uncured state between and contacting said cylindrical receiving portion of said front camera housing and said portion of said cylindrical barrel portion of said lens assembly; wherein, with the adhesive disposed in its uncured state between and contacting said cylindrical receiving portion of said front camera housing and said portion of said cylindrical barrel portion of said lens assembly, an air gap exists between the inner surface of the lens of said lens optics and the outer surface of said imager; wherein optical center-alignment and focusing of said lens optics relative to said imager is achieved via a multi-axis positioning device that is operable to adjust said lens optics relative to said imager in x, y and z directions and in two orthogonal rotations; initially curing the adhesive from its uncured state to an initially-cured state in an initial radiation curing process that comprises exposure to UV light for a first time period; further curing the adhesive from the initially-cured state to a further more cured state in a secondary curing process undertaken for a second time period; wherein said second time period is longer than said first time period; wherein the adhesive is initially cured from its uncured state to the initially-cured state via the initial radiation curing process after said lens optics is brought into focus with said imager and is optically center-aligned therewith; wherein the adhesive, as cured to the initially-cured state via the initial radiation curing process, (i) attaches said lens assembly to said front camera housing and (ii) holds said lens optics optically center-aligned and in focus with said imager; after the initial radiation curing process is completed, moving said front camera housing, with said lens assembly adhesively attached thereto, to the secondary curing process and curing the adhesive to the further more cured state; wherein the air gap between the inner surface of the lens of said lens optics and the outer surface of said imager remains devoid of the adhesive in its further more cured state; wherein, with said lens assembly attached to said front camera housing by the adhesive in the further cured state, at least a minimum strength of bond exists between said printed circuit board and said front camera housing after being exposed to a temperature of approximately 85 degrees Celsius and a humidity of approximately 85% for 1000 hours; and joining a rear camera housing to said front camera housing to substantially encase said printed circuit board. 

Additionally, dependent claim 52 recites:
52. A vehicular camera provided in accordance with the process of claim 45.
These dependent product claims (such as in claims 16, 23, 29, 35, 44 and 52) claim products that are obvious variants of claim 1, 44, and 75 of the instant application.  Numerous overlapping and obvious variants of the elements are present in the method sections of the independent claims of the ‘949 patent, including the elements of a vehicular camera, a lens comprising optical elements, a lens barrel, a printed circuit board, imager (i.e., imaging array), cured adhesive bonding the lens barrel to the lens holder, which is an adhesive that is cured to multiple levels and permits aligning during the curing.  See especially the bolded structural elements in claim 1 above, which are repeated in claims 14, 17 and 21.
Some of the additional limitations in instant independent claims 1, 44, and 75 such as those directed to the exposure of the adhesive and the aligning of the components during assembly, as well as the limitations in dependent claims 2, 8-43, 45, 50-74, 76 and 79-96 are considered to be product by process limitations that create the same or an obvious variation of the product as that patented in the ‘949 patent.
It also should be noted that a number of the instant claimed features in the dependent claims are also obvious in view the claims of the ‘949 patent.  For example, instant claims 3-7, 46-49, and 77-78 and  are directed to fastener structures, which are obvious alternatives to the adhesive materials in the ‘949 patent.

Claims 1-96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-111 (and especially claims 1, 17, 20, 23, 62 and 96) of U.S. Patent No. 11,146,713 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘713 patent claims an obvious variation of the current invention.
Claim 1 of the ‘713 patent recites:
1. A vehicular camera suitable for vehicular use, said vehicular camera comprising: a front camera housing having a cylindrical receiving portion; a lens assembly comprising a cylindrical barrel portion; said lens assembly including lens optics; wherein said cylindrical barrel portion of said lens assembly is at least partially received at said cylindrical receiving portion of said front camera housing; wherein said cylindrical barrel portion of said lens assembly is secured at said cylindrical receiving portion of said front camera housing; a printed circuit board having a first side and a second side opposite the first side, wherein said printed circuit board comprises electronic circuitry at least on the first side of said printed circuit board, and wherein the electronic circuitry of said printed circuit board comprises an imager having an outer surface and an inner surface, and wherein the inner surface of said imager is mounted at the first side of said printed circuit board; wherein the lens optics comprise a lens having an inner surface that directly opposes the outer surface of said imager; an adhesive disposed in an uncured state between and contacting said front camera housing and said printed circuit board, wherein the adhesive is disposed laterally outboard of said imager; wherein, with the adhesive in the uncured state between and contacting said front camera housing and said printed circuit board, an air gap exists between the inner surface of the lens of said lens optics and the outer surface of said imager; wherein, with the adhesive disposed in the uncured state, and with the adhesive in the uncured state between and contacting said front camera housing and said printed circuit board, said front camera housing and said printed circuit board are adjusted relative to each other to achieve optical center-alignment and focusing of said lens optics relative to said imager; wherein optical center-alignment and focusing of said lens optics relative to said imager is achieved via a multi-axis positioning device that is operable to adjust said lens optics relative to said imager in x, y and z directions and in two orthogonal rotations; wherein, with the adhesive between and contacting said front camera housing and said printed circuit board, and after said lens optics are optically center-aligned and focused relative to said imager, the adhesive is initially cured from the uncured state to an initially-cured state in an initial radiation curing process that comprises exposure to UV light for a first time period; wherein the adhesive, as cured to the initially-cured state via the initial radiation curing process, (i) attaches said printed circuit board to said front camera housing and (ii) holds said lens optics optically center-aligned and focused relative to said imager; wherein, with the adhesive in the initially-cured state, said front camera housing, with said printed circuit board adhesively attached thereto, is moved to a secondary curing process and the adhesive is further cured to a further more cured state; wherein the adhesive is further cured from the initially-cured state to the further more cured state in the secondary curing process undertaken for a second time period that is longer than the first time period; wherein, with the adhesive in the further more cured state, the air gap between the inner surface of the lens of said lens optics and the outer surface of said imager remains devoid of the adhesive; and wherein, with said printed circuit board attached to said front camera housing by the adhesive in the further more cured state, at least a minimum strength of bond exists between said printed circuit board and said front camera housing after being exposed to a temperature of 85 degrees Celsius and a humidity of 85% RH for 1000 hours. 

Claim 17 of the ‘713 patent recites:
17. A vehicular camera suitable for vehicular use, said vehicular camera comprising: a front camera housing having a cylindrical receiving portion; a lens assembly comprising a cylindrical barrel portion; said lens assembly including lens optics; wherein said cylindrical barrel portion of said lens assembly is at least partially received at said cylindrical receiving portion of said front camera housing; wherein said cylindrical barrel portion of said lens assembly is secured at said cylindrical receiving portion of said front camera housing; a printed circuit board having a first side and a second side opposite the first side, wherein said printed circuit board comprises electronic circuitry at least on the first side of said printed circuit board, and wherein the electronic circuitry of said printed circuit board comprises an imager having an outer surface and an inner surface, and wherein the inner surface of said imager is mounted at the first side of said printed circuit board; wherein the lens optics comprise a lens having an inner surface that directly opposes the outer surface of said imager; an adhesive disposed in an uncured state between and contacting said front camera housing and said printed circuit board, wherein the adhesive is disposed laterally outboard of said imager; wherein, with the adhesive in the uncured state between and contacting said front camera housing and said printed circuit board, an air gap exists between the inner surface of the lens of said lens optics and the outer surface of said imager; wherein, with the adhesive disposed in the uncured state, and with the adhesive in the uncured state between and contacting said front camera housing and said printed circuit board, said front camera housing and said printed circuit board are adjusted relative to each other to achieve optical center-alignment and focusing of said lens optics relative to said imager; wherein optical center-alignment and focusing of said lens optics relative to said imager is achieved via a multi-axis positioning device that is operable to adjust said lens optics relative to said imager in x, y and z directions and in two orthogonal rotations; wherein, with the adhesive between and contacting said front camera housing and said printed circuit board, and after said lens optics are optically center-aligned and focused relative to said imager, the adhesive is initially cured from the uncured state to an initially-cured state in an initial radiation curing process that comprises exposure to UV light for a first time period; wherein the adhesive, as cured to the initially-cured state via the initial radiation curing process, (i) attaches said printed circuit board to said front camera housing and (ii) holds said lens optics optically center-aligned and focused relative to said imager; wherein, with the adhesive in the initially-cured state, said front camera housing, with said printed circuit board adhesively attached thereto, is moved to a secondary curing process and the adhesive is further cured to a further more cured state; wherein the adhesive is further cured from the initially-cured state to the further more cured state in the secondary curing process undertaken for a second time period that is longer than the first time period; wherein, with the adhesive in the further more cured state, the air gap between the inner surface of the lens of said lens optics and the outer surface of said imager remains devoid of the adhesive; wherein, with said printed circuit board attached to said front camera housing by the adhesive in the further more cured state, at least a minimum strength of bond exists between said printed circuit board and said front camera housing after being exposed to a temperature of 85 degrees Celsius and a humidity of 85% RH for 1000 hours; wherein a rear camera housing is joined to said front camera housing to encase said printed circuit board, and wherein said rear camera housing comprises an electrical connector for electrically connecting circuitry of said vehicular camera to electrical wiring of a vehicle; and wherein, with said rear camera housing joined to said front camera housing, and with the adhesive more cured via the secondary curing process, the adhesive, in the further more cured state, maintains focus and optical center-alignment of said lens optics with said imager for use of said vehicular camera on a vehicle. 

Claim 20 of the ‘713 patent recites:
20. A vehicular camera suitable for vehicular use, said vehicular camera comprising: a front camera housing having a cylindrical receiving portion; a lens assembly comprising a cylindrical barrel portion; said lens assembly including lens optics; wherein said cylindrical receiving portion of said front camera housing comprises a cylindrical opening, and wherein said cylindrical barrel portion of said lens assembly is at least partially received in said cylindrical opening of said cylindrical receiving portion of said front camera housing; wherein said cylindrical barrel portion of said lens assembly is secured at said cylindrical receiving portion of said front camera housing; a printed circuit board having a first side and a second side opposite the first side, wherein said printed circuit board comprises electronic circuitry at least on the first side of said printed circuit board, and wherein the electronic circuitry of said printed circuit board comprises an imager having an outer surface and an inner surface, and wherein the inner surface of said imager is mounted at the first side of said printed circuit board; wherein the lens optics comprise a lens having an inner surface that directly opposes the outer surface of said imager; an adhesive disposed in an uncured state between and contacting said front camera housing and said printed circuit board, wherein the adhesive is disposed laterally outboard of said imager; wherein, with the adhesive in the uncured state between and contacting said front camera housing and said printed circuit board, an air gap exists between the inner surface of the lens of said lens optics and the outer surface of said imager; wherein, with the adhesive disposed in the uncured state, and with the adhesive in the uncured state between and contacting said front camera housing and said printed circuit board, said front camera housing and said printed circuit board are adjusted relative to each other to achieve optical center-alignment and focusing of said lens optics relative to said imager; wherein optical center-alignment and focusing of said lens optics relative to said imager is achieved via a multi-axis positioning device that is operable to adjust said lens optics relative to said imager in x, y and z directions and in two orthogonal rotations; wherein, with the adhesive between and contacting said front camera housing and said printed circuit board, and after said lens optics are optically center-aligned and focused relative to said imager, the adhesive is initially cured from the uncured state to an initially-cured state in an initial radiation curing process that comprises exposure to UV light for a first time period; wherein the adhesive, as cured to the initially-cured state via the initial radiation curing process, (i) attaches said printed circuit board to said front camera housing and (ii) holds said lens optics optically center-aligned and focused relative to said imager; wherein, with the adhesive in the initially-cured state, said front camera housing, with said printed circuit board adhesively attached thereto, is moved to a secondary curing process and the adhesive is further cured to a further more cured state; wherein the adhesive is further cured from the initially-cured state to the further more cured state in the secondary curing process undertaken for a second time period that is longer than the first time period; wherein, with the adhesive in the further more cured state, the air gap between the inner surface of the lens of said lens optics and the outer surface of said imager remains devoid of the adhesive; wherein, with said printed circuit board attached to said front camera housing by the adhesive in the further more cured state, at least a minimum strength of bond exists between said printed circuit board and said front camera housing after being exposed to a temperature of 85 degrees Celsius and a humidity of 85% RH for 1000 hours; and wherein a rear camera housing is joined to said front camera housing to encase said printed circuit board, and wherein said rear camera housing comprises an electrical connector for electrically connecting circuitry of said vehicular camera to electrical wiring of a vehicle. 

Claim 23 of the ‘713 patent recites:
23. A vehicular camera suitable for vehicular use, said vehicular camera comprising: a front camera housing comprising a barrel portion holding optical components; wherein the optical components comprise lens optics; a printed circuit board having a first side and a second side opposite the first side, wherein said printed circuit board comprises electronic circuitry at least on the first side of said printed circuit board, and wherein the electronic circuitry of said printed circuit board comprises an imager having an outer surface and an inner surface, and wherein the inner surface of said imager is mounted at the first side of said printed circuit board; wherein said printed circuit board is secured at the front camera housing by an adhesive that is cured only after the position of said printed circuit board is set to bring said lens optics into optical alignment and focus with said imager; wherein before positioning of said printed circuit board to bring said lens optics into optical alignment and focus with said imager, the adhesive is disposed in its uncured state on said printed circuit board laterally outboard of said imager; wherein the outer surface of said imager is devoid of adhesive and an air gap exists between the optical components and the outer surface of said imager; wherein, with the adhesive disposed in its uncured state on said printed circuit board laterally outboard of said imager and with the outer surface of said imager devoid of adhesive, and with the adhesive still in its uncured state, said lens optics and said imager are optically aligned and focused; wherein, with the adhesive disposed in its uncured state on said printed circuit board laterally outboard of said imager, and with said lens optics optically aligned and focused with said imager, the adhesive is initially cured from its uncured state to an initially-cured state in an initial radiation curing process that comprises exposure to UV light for a first time period; wherein the adhesive is further cured from the initially-cured state to a further more cured state in a secondary curing process; wherein, with the adhesive in its further more cured state, the outer surface of said imager remains devoid of the adhesive and the air gap remains between the optical components and the outer surface of said imager; wherein a rear camera housing is joined to said front camera housing to encase said printed circuit board; and wherein said rear camera housing comprises an electrical connector for electrically connecting electronic circuitry of said vehicular camera to electrical wiring of a vehicle equipped with said vehicular camera. 

Claim 62 of the ‘713 patent recites:
62. A vehicular camera suitable for vehicular use, said vehicular camera comprising: a front camera housing comprising a barrel portion holding optical components; wherein the barrel portion holding the optical components is formed of plastic material; wherein the optical components comprise lens optics; wherein said lens optics comprise at least one glass lens and at least one plastic lens; a printed circuit board having a first side and a second side opposite the first side, wherein said printed circuit board comprises electronic circuitry at least on the first side of said printed circuit board, and wherein the electronic circuitry of said printed circuit board comprises an imager having an outer surface and an inner surface, and wherein the inner surface of said imager is mounted at the first side of said printed circuit board; wherein said imager comprises a complementary metal-oxide-semiconductor (CMOS) sensor; wherein said printed circuit board is secured at the front camera housing by an adhesive that is cured only after the position of said printed circuit board is set to bring said lens optics into optical alignment and focus with said imager; wherein the adhesive comprises an epoxy; wherein before positioning of said printed circuit board to bring said lens optics into optical alignment and focus with said imager, the adhesive is disposed in its uncured state on said printed circuit board laterally outboard of said imager; wherein the outer surface of said imager is devoid of adhesive and an air gap exists between the optical components and the outer surface of said imager; wherein, with the adhesive disposed in its uncured state on said printed circuit board laterally outboard of said imager and with the outer surface of said imager devoid of adhesive, and with the adhesive still in its uncured state, said lens optics and said imager are optically aligned and focused; wherein, with the adhesive disposed in its uncured state on said printed circuit board laterally outboard of said imager, and with said lens optics optically aligned and focused with said imager, the adhesive is initially cured from its uncured state to an initially-cured state in an initial radiation curing process that comprises exposure to UV light for a first time period; wherein the adhesive is further cured from the initially-cured state to a further more cured state in a secondary curing process; wherein, with the adhesive in its further more cured state, the outer surface of said imager remains devoid of the adhesive and the air gap remains between the optical components and the outer surface of said imager; wherein a rear camera housing is joined to said front camera housing to encase said printed circuit board; and wherein said rear camera housing comprises an electrical connector for electrically connecting electronic circuitry of said vehicular camera to electrical wiring of a vehicle equipped with said vehicular camera.

Claim 96 of the ‘713 patent recites:
96. A vehicular camera suitable for vehicular use, said vehicular camera comprising: a front camera housing comprising a barrel portion holding optical components; wherein the barrel portion holding the optical components is formed of plastic material; wherein the optical components comprise lens optics; wherein said lens optics comprise at least one glass lens and at least two plastic lenses; a printed circuit board having a first side and a second side opposite the first side, wherein said printed circuit board comprises electronic circuitry at least on the first side of said printed circuit board, and wherein the electronic circuitry of said printed circuit board comprises an imager having an outer surface and an inner surface, and wherein the inner surface of said imager is mounted at the first side of said printed circuit board; wherein said imager comprises a complementary metal-oxide-semiconductor (CMOS) sensor; wherein said printed circuit board is secured at the front camera housing by an adhesive that is cured only after the position of said printed circuit board is set to bring said lens optics into optical alignment and focus with said imager; wherein the adhesive comprises an epoxy-amine; wherein before positioning of said printed circuit board to bring said lens optics into optical alignment and focus with said imager, the adhesive is disposed in its uncured state on said printed circuit board laterally outboard of said imager; wherein the outer surface of said imager is devoid of adhesive and an air gap exists between the optical components and the outer surface of said imager; wherein, with the adhesive disposed in its uncured state on said printed circuit board laterally outboard of said imager and with the outer surface of said imager devoid of adhesive, and with the adhesive still in its uncured state, said lens optics and said imager are optically aligned and focused; wherein, with the adhesive disposed in its uncured state on said printed circuit board laterally outboard of said imager, and with said lens optics optically aligned and focused with said imager, the adhesive is initially cured from its uncured state to an initially-cured state in an initial radiation curing process that comprises exposure to UV light for a first time period; wherein the adhesive is further cured from the initially-cured state to a further more cured state in a secondary curing process; wherein, with the adhesive in its further more cured state, the outer surface of said imager remains devoid of the adhesive and the air gap remains between the optical components and the outer surface of said imager; wherein a rear camera housing is joined to said front camera housing to encase said printed circuit board; wherein said rear camera housing is joined to said front camera housing via laser welding; wherein said vehicular camera comprises a vehicular rearview camera; wherein said rear camera housing comprises an electrical connector for electrically connecting electronic circuitry of said vehicular camera to electrical wiring of a vehicle equipped with said vehicular camera; and wherein video images captured by said imager are transmitted via the electrical wiring of the equipped vehicle to a display controller for a cabin-mounted display of the equipped vehicle.



These claims are obvious variants of claim 1, 44, and 75 of the instant application.  Numerous overlapping and obvious variants of the elements are present in the independent claims of the ‘713 patent (and especially in claims 1, 17, 20, 23, 62 and 96), including the elements of a vehicular camera, a lens comprising optical elements, a lens barrel, a printed circuit board, imager (i.e., imaging array), cured adhesive bonding the lens barrel to the lens holder, which is an adhesive that is cured to multiple levels and permits aligning during the curing.  See especially the bolded structural elements in claim 1 above, which are repeated in claims 17, 20, 23, 62 and 96.  Additionally, claims 62 and 96 make explicit that the CMOS sensor array is claimed.
Some of the additional limitations in instant independent claims 1, 44, and 75 such as those directed to the exposure of the adhesive and the aligning of the components during assembly, as well as the limitations in dependent claims 2, 8-43, 45, 50-74, 76 and 79-96 are considered to be product by process limitations that create the same or an obvious variation of the product as that patented in the ‘713 patent.
It also should be noted that a number of the instant claimed features in the dependent claims are also obvious in view the claims of the ‘713 patent.  For example, instant claims 3-7, 46-49, and 77-78 and  are directed to fastener structures, which are obvious alternatives to the adhesive materials in the ‘713 patent.

Claims 1-96 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-135 of copending Application No. 17/450503 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘503 application claims an obvious variation of the current invention..

Claim 1 of the ‘503 application recites:
1. A vehicular camera assembly, said vehicular camera assembly comprising: a camera housing comprising a front housing portion and a rear housing portion; said front housing portion comprising (i) a lens, (ii) an imager and (iii) an imager printed circuit board; wherein said lens comprises a plurality of optical elements; wherein said imager printed circuit board has a first side and a second side opposite the first side, and wherein the second side of said imager printed circuit board is separated from said first side of said imager printed circuit board by a thickness dimension of said imager printed circuit board; wherein said imager printed circuit board comprises electronic circuitry at least on the first side of said imager printed circuit board, and wherein the electronic circuitry of said imager printed circuit board comprises said imager; wherein said imager comprises an outer surface and an inner surface, and wherein the inner surface of said imager is mounted at the first side of said imager printed circuit board; wherein said lens is held in position relative to said imager by an adhesive; wherein the adhesive comprises a UV-curable adhesive; wherein, with said lens held in position relative to said imager by the adhesive, the outer surface of said imager is devoid of the adhesive and an air gap exists between said lens and the outer surface of said imager; wherein, with the adhesive disposed in an uncured state on said imager printed circuit board laterally outboard of said imager, and with said lens positioned relative to said imager, the adhesive is cured from its uncured state to an at least partially-cured state by exposure to UV light; and wherein said rear housing portion is joined at said front housing portion. 

Claim 48 of the ‘503 application recites:
48. A vehicular camera assembly, said vehicular camera assembly comprising: a camera housing comprising a front housing portion and a rear housing portion; said front housing portion comprising (i) a lens, (ii) an imager and (iii) an imager printed circuit board; wherein said imager comprises a complementary metal-oxide-semiconductor (CMOS) image sensor; wherein said lens comprises a plurality of optical elements; wherein said imager printed circuit board has a first side and a second side opposite the first side, and wherein the second side of said imager printed circuit board is separated from said first side of said imager printed circuit board by a thickness dimension of said imager printed circuit board; wherein said imager printed circuit board comprises electronic circuitry at least on the first side of said imager printed circuit board, and wherein the electronic circuitry of said imager printed circuit board comprises said imager; wherein said imager comprises an outer surface and an inner surface, and wherein the inner surface of said imager is mounted at the first side of said imager printed circuit board; wherein said lens is held in position relative to said imager by an adhesive; wherein the adhesive comprises a UV-curable adhesive; wherein the adhesive comprises an epoxy; wherein, with said lens held in position relative to said imager by the adhesive, the outer surface of said imager is devoid of the adhesive and an air gap exists between said lens and the outer surface of said imager; wherein, with the adhesive disposed in an uncured state on said imager printed circuit board laterally outboard of said imager, and with said lens positioned relative to said imager, the adhesive is cured from its uncured state to an at least partially-cured state by exposure to UV light; wherein the plurality of optical elements of said lens comprises an outermost optical element that, with said lens held in position relative to said imager by the adhesive, is distanced further from said imager than any other optical element of the plurality of optical elements of said lens; wherein said outermost optical element comprises a glass lens element; wherein the plurality of optical elements of said lens comprises at least one plastic lens element; and wherein said rear housing portion is joined at said front housing portion. 

Claim 82 of the ‘503 application recites:
82. A vehicular camera assembly, said vehicular camera assembly comprising: a camera housing comprising a front housing portion and a rear housing portion; said front housing portion comprising (i) a lens, (ii) an imager and (iii) an imager printed circuit board; wherein said imager comprises a complementary metal-oxide-semiconductor (CMOS) image sensor; wherein said lens comprises a plurality of optical elements; wherein said imager printed circuit board has a first side and a second side opposite the first side, and wherein the second side of said imager printed circuit board is separated from said first side of said imager printed circuit board by a thickness dimension of said imager printed circuit board; wherein said imager printed circuit board comprises electronic circuitry at least on the first side of said imager printed circuit board, and wherein the electronic circuitry of said imager printed circuit board comprises said imager; wherein said imager comprises an outer surface and an inner surface, and wherein the inner surface of said imager is mounted at the first side of said imager printed circuit board; wherein said lens is held in position relative to said imager by an adhesive; wherein the adhesive comprises a UV-curable adhesive; wherein the adhesive comprises an epoxy; wherein, with said lens held in position relative to said imager by the adhesive, the outer surface of said imager is devoid of the adhesive and an air gap exists between said lens and the outer surface of said imager; wherein, with the adhesive disposed in an uncured state on said imager printed circuit board laterally outboard of said imager, and with said lens positioned relative to said imager, the adhesive is cured from its uncured state to an at least partially-cured state by exposure to UV light; wherein the plurality of optical elements of said lens comprises an outermost optical element that, with said lens held in position relative to said imager by the adhesive, is distanced further from said imager than any other optical element of the plurality of optical elements of said lens; wherein said outermost optical element comprises a glass lens element; wherein the plurality of optical elements of said lens comprises at least two plastic lens elements; wherein said vehicular camera assembly comprises a vehicular rearview camera assembly that, when attached at a vehicle equipped with said vehicular camera assembly, generates video images that assist a driver of the equipped vehicle when backing up the equipped vehicle; and wherein said rear housing portion is joined at said front housing portion. 

Claim 114 of the ‘503 application recites:
114. A vehicular camera assembly, said vehicular camera assembly comprising: a camera housing comprising a front housing portion and a rear housing portion; said front housing portion comprising (i) a lens, (ii) an imager and (iii) an imager printed circuit board; wherein said imager comprises a complementary metal-oxide-semiconductor (CMOS) image sensor; wherein said lens comprises a plurality of optical elements; wherein said imager printed circuit board has a first side and a second side opposite the first side, and wherein the second side of said imager printed circuit board is separated from said first side of said imager printed circuit board by a thickness dimension of said imager printed circuit board; wherein said imager printed circuit board comprises electronic circuitry at least on the first side of said imager printed circuit board, and wherein the electronic circuitry of said imager printed circuit board comprises said imager; wherein said imager comprises an outer surface and an inner surface, and wherein the inner surface of said imager is mounted at the first side of said imager printed circuit board; wherein said lens is held in position relative to said imager by an adhesive; wherein the adhesive comprises a UV-curable adhesive; wherein, with said lens held in position relative to said imager by the adhesive, the outer surface of said imager is devoid of the adhesive and an air gap exists between said lens and the outer surface of said imager; wherein, with the adhesive disposed in an uncured state on said imager printed circuit board laterally outboard of said imager, and with said lens positioned relative to said imager, the adhesive is cured from its uncured state to an at least partially-cured state by exposure to UV light; wherein the plurality of optical elements of said lens comprises an outermost optical element that, with said lens held in position relative to said imager by the adhesive, is distanced further from said imager than any other optical element of the plurality of optical elements of said lens; wherein said outermost optical element comprises a glass lens element; wherein the plurality of optical elements of said lens comprises at least one plastic lens element; wherein said vehicular camera assembly comprises a vehicular rearview camera assembly that, when attached at a vehicle equipped with said vehicular camera assembly, generates video images that assist a driver of the equipped vehicle when backing up the equipped vehicle; wherein said rear housing portion is joined at said front housing portion; wherein said vehicular camera assembly comprises circuitry operable to process video images captured by said imager when said vehicular camera assembly is disposed at the equipped vehicle; wherein said rear housing portion of said camera housing comprises a connector portion configured for electrically connecting said vehicular camera assembly to electrical wiring of the equipped vehicle; wherein said connector portion of said rear housing portion comprises a plurality of individual electrically conductive pins; wherein each individual electrically conductive pin of said plurality of individual electrically conductive pins has a first end that terminates interior of said camera housing and a second end that terminates exterior of said camera housing; and wherein the second end that terminates exterior of said camera housing is accessible from exterior said camera housing. 



These claims are obvious variants of claim 1, 44, and 75 of the instant application.  Numerous overlapping and obvious variants of the elements are present in the independent claims of the ‘503 application (and especially in claims 1, 48, 82, and 114), including the elements of a vehicular camera, a lens comprising optical elements, a lens barrel, a printed circuit board, imager (i.e., imaging array), cured adhesive bonding the lens barrel to the lens holder, which is an adhesive that is cured to multiple levels and permits aligning during the curing.  See especially the bolded structural elements in claim 1 above, which are repeated in claims 48, 82, and 114.  Additionally, claims 48, 82 and 114 make explicit that a CMOS sensor is claimed.
Some of the additional limitations in instant independent claims 1, 44, and 75 such as those directed to the exposure of the adhesive and the aligning of the components during assembly, as well as the limitations in dependent claims 2, 8-43, 45, 50-74, 76 and 79-96 are considered to be product by process limitations that create the same or an obvious variation of the product as that patented in the ‘503 application.
It also should be noted that a number of the instant claimed features in the dependent claims are also obvious in view the claims of the ‘503 application.  For example, instant claims 3-7, 46-49, and 77-78 and  are directed to fastener structures, which are obvious alternatives to the adhesive materials in the ‘503 application, and claimed in ‘503 application claims 7, 75, 92, and 133.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK